

115 HR 2376 IH: Excellence in Recovery Housing Act
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2376IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Trone (for himself, Ms. Chu, Mr. Levin of California, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title V of the Public Health Service Act to provide for increased oversight of recovery housing, and for other purposes.1.Short titleThis Act may be cited as the Excellence in Recovery Housing Act.2.Clarifying the role of SAMHSA in promoting the availability of high-quality recovery housingSection 501(d) of the Public Health Service Act (42 U.S.C. 290aa) is amended—(1)in paragraph (24)(E), by striking and at the end;(2)in paragraph (25), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(26)collaborate with national accrediting entities and reputable providers and analysts of recovery housing services and all relevant Federal agencies, including the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, other offices and agencies within the Department of Health and Human Services, the Office of National Drug Control Policy, the Department of Justice, the Department of Housing and Urban Development, and the Department of Agriculture, to promote the availability of high-quality recovery housing for individuals with a substance use disorder. .3.Developing guidelines for States to promote the availability of high-quality recovery housingTitle V of the Public Health Service Act is amended by inserting after section 550 of such Act (42 U.S.C. 290ee–5) the following:550A.Developing guidelines for States to promote the availability of high-quality recovery housing(a)In generalNot later than one year after the date of the enactment of this section, the Secretary, acting through the Assistant Secretary, shall develop, and publish on the internet website of the Substance Abuse and Mental Health Services Administration, consensus-based guidelines and nationally recognized standards for States to promote the availability of high-quality recovery housing for individuals with a substance use disorder. Such guidelines shall—(1)be developed in consultation with national accrediting entities, reputable providers and analysts of recovery housing services, and States and be consistent with the best practices developed under section 550; and(2)to the extent practicable, build on existing best practices and suggested guidelines developed previously by the Substance Abuse and Mental Health Services Administration.(b)Public comment periodBefore finalizing guidelines under subsection (a), the Secretary of Health and Human Services shall provide for a public comment period.(c)Exclusion of guideline on treatment servicesIn developing the guidelines under subsection (a), the Secretary may not include any guideline or standard with respect to substance use disorder treatment services.(d)Substance use disorder treatment servicesIn this section, the term substance use disorder treatment services means items or services furnished for the treatment of a substance use disorder, including—(1)medications approved by the Food and Drug Administration for use in such treatment, excluding each such medication used to prevent or treat a drug overdose;(2)the administering of such medications;(3)recommendations for such treatment;(4)clinical assessments and referrals;(5)counseling with a physician, psychologist, or mental health professional (including individual and group therapy); and(6)toxicology testing..4.Coordination of Federal activities to promote the availability of high-quality recovery housingSection 550 of the Public Health Service Act (42 U.S.C. 290ee–5) is amended—(1)by redesignating subsections (e), (f), and (g) as subsections (g), (h), and (i), respectively; and(2)by inserting after subsection (d) the following:(e)Coordination of Federal activities To promote the availability of high-Quality recovery housing for individuals with a substance use disorder(1)In generalThe Secretary, acting through the Assistant Secretary, and the Secretary of the Department of Housing and Urban Development shall convene and serve as the co-chairs of an interagency working group composed of representatives of each of the Federal agencies described in paragraph (2) (referred to in this section as the working group) for the following purposes:(A)To increase collaboration, cooperation, and consultation among such Federal agencies, with respect to promoting the availability of high-quality recovery housing.(B)To align the efforts of such agencies and avoid duplication of such efforts by such agencies.(C)To develop objectives, priorities, and a long-term plan for supporting State, Tribal, and local efforts with respect to the operation of high-quality recovery housing that is consistent with the best practices developed under this section.(D)To coordinate inspection and enforcement among Federal and State agencies.(E)To coordinate data collection on the quality of recovery housing.(2)Federal agencies describedThe Federal agencies described in this paragraph are the following:(A)The Department of Health and Human Services.(B)The Centers for Medicare & Medicaid Services.(C)The Substance Abuse and Mental Health Services Administration.(D)The Health Resources and Services Administration.(E)The Indian Health Service.(F)The Department of Housing and Urban Development.(G)The Department of Agriculture.(H)The Department of Justice.(I)The Office of National Drug Control Policy.(J)The Bureau of Indian Affairs.(K)The Department of Labor.(L)Any other Federal agency as the co-chairs determine appropriate.(3)MeetingsThe working group shall meet on a quarterly basis.(4)Reports to CongressBeginning not later than one year after the date of the enactment of this section and annually thereafter, the working group shall submit to the Committee on Energy and Commerce, the Committee on Ways and Means, the Committee on Agriculture, and the Committee on Financial Services of the House of Representatives and the Committee on Health, Education, Labor, and Pensions, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Finance of the Senate a report describing the work of the working group and any recommendations of the working group to improve Federal, State, and local policy with respect to recovery housing operations.(5)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2027..5.NAS study and report(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct a study, which may include a literature review and case studies as appropriate, on—(1)the quality and effectiveness of recovery housing in the United States, including the availability in the United States of high-quality recovery housing and whether that availability meets the demand for such housing in the United States; and(2)State, Tribal, and local regulation and oversight of recovery housing.(b)TopicsThe study under subsection (a) shall include a literature review of studies that—(1)examine the quality of, and effectiveness outcomes for, the types and characteristics of covered recovery housing programs listed in subsection (c); and(2)identify the research and data gaps that must be filled to better report on the quality of, and effectiveness outcomes related to, covered recovery housing.(c)Type and characteristicsThe types and characteristics of covered recovery housing programs referred to in subsection (b) consist of the following:(1)Nonprofit and for-profit covered recovery housing.(2)Private and public covered recovery housing.(3)Covered recovery housing programs that provide services to—(A)residents on a voluntary basis; and(B)residents pursuant to a judicial order.(4)Number of clients served, disaggregated to the extent possible by covered recovery housing serving—(A)6 or fewer recovering residents;(B)10 to 13 recovering residents; and(C)18 or more recovering residents.(5)Bedroom occupancy in a house, disaggregated to the extent possible by—(A)single room occupancy;(B)2 residents occupying 1 room; and(C)more than 2 residents occupying 1 room.(6)Duration of services received by clients, disaggregated to the extent possible according to whether the services were—(A)30 days or fewer;(B)31 to 90 days;(C)more than 90 days and fewer than 6 months; or(D)6 months or more.(7)Certification levels of staff.(8)Fraudulent and abusive practices by operators of covered recovery housing and inpatient and outpatient treatment facilities, both individually and in concert, including—(A)deceptive or misleading marketing practices, including—(i)inaccurate outcomes-based marketing; and(ii)marketing based on non-evidence-based practices;(B)illegal patient brokering;(C)third-party recruiters;(D)deceptive or misleading marketing practices of treatment facility and recovery housing online aggregators; and(E)the impact of such practices on health care costs and recovery rates.(d)ReportThe arrangement under subsection (a) shall require, by not later than 18 months after the date of entering into the agreement—(1)completing the study under such subsection; and(2)making publicly available (including through publication on the internet) a report that contains—(A)the results of the study;(B)the National Academy’s recommendations for Federal, State, and local policies to promote the availability of high-quality recovery housing in the United States;(C)research and data gaps;(D)recommendations for recovery housing quality and effectiveness metrics;(E)recommended mechanisms to collect data on those metrics, including with respect to research and data gaps;(F)recommendations to eliminate restrictions by recovery housing that exclude individuals who take prescribed medications for opioid use disorder; and(G)a summary of allegations, assertions, or formal legal actions on the State and local levels by governments and nongovernmental organizations with respect to the opening and operation of recovery housing.(e)DefinitionsIn this subsection:(1)The term covered recovery housing means recovery housing that utilizes compensated or volunteer onsite staff who are not health care professionals to support residents.(2)The term effectiveness outcomes may include decreased substance use, reduced probability of relapse or reoccurrence, lower rates of incarceration, higher income, increased employment, and improved family functioning.(3)The term health care professional means an individual who is licensed or otherwise authorized by the State to provide health care services.(4)The term recovery housing means a shared living environment that is or purports to be—(A)free from alcohol and use of nonprescribed drugs; and(B)centered on connection to services that promote sustained recovery from substance use disorders.(f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,500,000 for fiscal year 2022.6.Filling research and data gapsNot later than 60 days after the completion of the study under section 5, the Secretary of Health and Human Services shall enter into an agreement with an appropriate entity to conduct such research as may be necessary to fill the research and data gaps identified in reporting pursuant to such section.7.Grants for States to promote the availability of high quality recovery housingSection 550 of the Public Health Service Act (42 U.S.C. 290ee–5), as amended by section 4, is further amended by inserting after subsection (e) (as inserted by section 4) the following:(f)Grants for implementing national recovery housing best practices(1)In generalThe Secretary shall award grants to States (and political subdivisions thereof), Tribes, and territories—(A)for the provision of technical assistance by national accrediting entities and reputable providers and analysts of recovery housing services to implement the guidelines, nationally recognized standards, and recommendations developed under section 3 of the Excellence in Recovery Housing Act and this section; and(B)to promote the availability of high-quality recovery housing for individuals with a substance use disorder and practices to maintain housing quality long term.(2)State enforcement plansBeginning not later than 90 days after the date of the enactment of this paragraph and every 2 years thereafter, as a condition on the receipt of a grant under paragraph (1), each State (or political subdivisions thereof), Tribe, or territory receiving such a grant shall submit to the Secretary, and make publicly available on a publicly accessible Internet website of the State (or political subdivisions thereof), Tribe, or territory—(A)the plan of the State (or political subdivisions thereof), Tribe, or territory, with respect to the promotion of high-quality recovery housing for individuals with a substance use disorder located within the jurisdiction of such State (or political subdivisions thereof), Tribe, or territory; and(B)a description of how such plan is consistent with the best practices developed under this section and guidelines developed under section 550A.(3)Review of accrediting entitiesThe Secretary shall periodically review, by developing a rubric to evaluate accreditation, the accrediting entities providing technical assistance pursuant to paragraph (1)(A).(4)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $10,000,000 for each of fiscal years 2023 through 2027..8.Reputable providers and analysts of recovery housing services definitionSection 550(h) of the Public Health Service Act (42 U.S.C. 290ee–5(i)), as redesignated by section 4, is amended by adding at the end the following: (4)The term reputable providers and analysts of recovery housing services means recovery housing service providers and analysts that—(A)use evidence-based approaches;(B)act in accordance with guidelines issued by the Assistant Secretary;(C)have not been found guilty of health care fraud, patient brokering, or false advertising by the Department of Justice, the Department of Health and Human Services, or a Medicaid Fraud Control Unit; (D)have not been found to have violated Federal, State, or local codes of conduct with respect to recovery housing for individuals with a substance use disorder; and(E)do not employ individuals with a past conviction of criminal, domestic, or sexual violence, or significant drug distribution, in the care or supervision of individuals..9.Technical correctionTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended—(1)by redesignating section 550 (relating to Sobriety Treatment and Recovery Teams) (42 U.S.C. 290ee–10), as added by section 8214 of Public Law 115–271, as section 550B; and(2)moving such section so it appears after section 550A (added by section 3 of this Act).